Citation Nr: 1716501	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1949 to January 1952. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A timely notice of disagreement was received in May 2012.  A statement of the case was issued in May 2016.  The Veteran filed a Substantive Appeal (VA Form 9) in May 2016.

In a May 2016 rating decision, the RO increased the rating for PTSD to 50 percent disabling, effective July 16, 2010.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is evenly balanced as to whether signs and symptoms of the Veteran's service-connected PTSD most nearly approximated occupational and social impairment with deficiencies in most areas since the original grant of service connection for PTSD, but they did not more nearly approximate total occupational and social impairment.






CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b)(West2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in September 2010, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266. 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Background

The Veteran was provided with a VA psychiatric examination in January 2011.  The examiner noted psychiatric symptoms of intrusive thoughts most days per week, nightmares, a constant startle response, occasional hypervigilance about his surroundings, anxiety on a daily basis, and occasional night sweats.  The examiner added that most of his symptoms are mild.  The Veteran was noted to have retired in 1993 from being a paper salesman for 31 years.  The examiner noted the post-military traumatic event of the Veteran's wife's death in January 2011, adding that his PTSD symptoms are exacerbated by the death of his wife.  The Veteran was reported to get along well with his children and grandchildren, and enjoys golf, reading, and yardwork.  The Veteran was noted to have a history of assault, having been involved in three physical altercations.  The Veteran reported that he startles easily and feels that he has to be hypervigilant of his surroundings due to being exposed to traumatic events.  His sleep patterns were noted to be disturbed and he also reported anger control difficulties and verbal outbursts.  The examiner noted that the Veteran did not have impairment of thought processes or communication, nor did he have any delusions or hallucinations.  The examiner noted inappropriate behavior of the Veteran such as becoming easily angered and having occasional verbal outbursts.  The Veteran reported that he did not have any suicidal or homicidal thoughts.  The examiner noted that the Veteran attends to his grooming and hygiene on a regular basis and completes his household chores and prepares his own meals.  The Veteran reported having difficulty falling asleep as well as waking frequently through the night which leads to him having limited energy during the day.  The examiner diagnosed the Veteran with PTSD and a current GAF of 65.  The examiner opined that the Veteran may have minimized his symptoms during the evaluation because he had some difficulty describing how his war experiences have negatively impacted his life.

The Veteran was provided another VA psychiatric examination in January 2016.  The examiner diagnosed the Veteran with chronic PTSD and Unspecified Depressive Disorder.  The Veteran reported that he gets along pretty well with everyone and attends church most of the time.  He mentioned problems getting aggravated with people on different things and admitted that he can be tough to get along with.  The Veteran added that he has just about given up on everything else.  He reported taking care of his house and yard.  He added that he used to play golf once in a while but has lost interest now.  The Veteran reported reliving traumatic events via periodic nightmares, occurring on average 3-5 times a month with insomnia and feelings of anxiety afterward.  The Veteran also reported experiencing intense physiological and psychological distress in presence of cues associated with traumatic events, such as loud noises, odors, and weather changes.  The Veteran described avoiding large crowds, loud noises, war related movies and TV programs.  He also reported persistent anxiety, excess worry, limited stress tolerance, being easily overwhelmed, having periods of difficulty relaxing, and tension.  He added that he gets aggravated now and has lost interest in former activities.  He reported that he cries once in a while, but not persistently.  The examiner observed intrusion symptoms of recurrent, involuntary, and intrusive distressing memories of the traumatic events, recurrent distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues, and marked physiological reactions to such cues.  The examiner also noted persistent avoidance of stimuli associated with the traumatic events and negative alterations in cognitions and mood associated with the traumatic events.  He added that the Veteran shows marked alterations in arousal and reactivity associated with the traumatic events, to include irritable behavior and angry outbursts, hypervigilance, an exaggerated startle response, and sleep disturbance.  The examiner opined that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner's behavioral observations were that the Veteran was on time for the appointment and was casually and seasonally dressed.  The Veteran was described as alert and oriented, with his memory and concentration intact during the interview.  

Analysis

The Veteran seeks an initial rating higher than the 50 percent for his PTSD.  He asserts his disability is more severe than what is represented by a 50 percent rating.

Initially, the Board notes that under 38 C.F.R. § 4.130, the evaluation of psychiatric disabilities is to be based on the effects of symptoms rather than the mere presence of symptoms.  Mauerhan, 16 Vet. App. At 443.  The regulation requires an evaluation of the effects of the symptoms, not a search for a set of particular symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a 70 percent disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. At 443. 

In this case, throughout the appeal period the Board discerns no significant difference in either the number of symptoms due to PTSD, the types of symptoms due to PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the reports of the VA psychiatric examinations in 2011 and 2016, the Board finds that the evidence is in approximate balance as to whether the Veteran's service-connected PTSD warranted either a 50 percent or a 70 percent disability rating from July 16, 2010.  Of particular significance is that the Veteran has near continuous anxiety, hypervigilance, sleep disturbance, and an exaggerated startle response with irritability.  Also of significance is the January 2011 VA examiner's observation that the Veteran was probably minimizing his symptoms during the examination.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since service connection was granted for PTSD, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warranted a 70 percent disability rating from the effective date of July 16, 2010.

However, the Board finds that the Veteran's PTSD simply did not even begin to approximate the level of severity encompassed by a 100 percent schedular rating.  Overall, the Veteran has not been a danger to himself or to others at any time.  Also, he has been fully oriented and had no suicidal or homicidal ideation.  The evidence clearly shows that he was not consistently disoriented as to time or place; did not persistently have either delusions or hallucinations; did not engage in grossly inappropriate behavior; was not a persistent danger of hurting self or others; and was not intermittently unable to perform activities of daily living, e.g., maintenance of personal hygiene.  Further, he did not have, nor is it contended that he had memory loss for names of close relatives, own occupation, or own name.  Also, he did not have other unlisted symptoms which were of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.

The Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's PTSD caused gross impairment in thought processes or communication.

Accordingly, the Board finds that with the favorable resolution of doubt in favor of the appellant, a schedular rating of no more than 70 percent is warranted from the time of the original grant of service connection.  

Inasmuch as the evidence if evenly balanced as to whether a 70 percent rating is warranted for the service-connected PTSD from July 16, 2010, the benefit of the doubt applies and a rating of 70 percent since that time period is warranted.  However, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD since July 16, 2010, and to this extent the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial disability evaluation of 70 percent, but not higher, for PTSD is granted from July 16, 2010, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


